Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 15/708,037 is responsive to the after-final amendment filed on 05/31/2022 in response to the Final Rejection of 03/31/2022. Claims 2-3 and 14 have been canceled with Claims 9-11, 13, and 18 being previously cancelled. Independent Claims 1 and 12 have been amended. Currently, Claims 1, 4-8, 12, 15-17, 19, and 20 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 05/31/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore there are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1, 4-8, 12, 15-17, 19, and 20 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to a video playback system for a checkout terminal where video playback can be generated of fraudulent activity.
The closest prior art found was Migdal et al. (US 2014/0176719 A1) and Heier et al. (US 2016/0210515 A1), hereinafter referred to as Migdal and Heier, respectively, as noted in the last office action dated 03/31/2022.  In the filed amendments of 05/31/2022, Applicant incorporated the allowable subject matter of claim 3, including intervening claim 2, and claim 14 into independent claims 1 and 12, respectively.  As such, the art of record do not reasonably disclose and/or suggest either alone or in combination the amended limitation “and a user computing device, wherein the video playback is configured to be displayed by the user computing device, wherein the user computing device is the video playback device, wherein the video playback transitions to a real-time video feed at the end time of the video playback.” as recited in claim 1 and as similarly recited in claim 12 for video playback at a checkout terminal.  
Heier provides an intelligent video monitoring system (Figs. 1-2)  related to point-of-sale (POS) activities that analyzes metadata about the video on a transaction basis so as to help detect fraudulent POS return events without having to consume large amounts of CPU time (¶0007-0008).  Heier’s time windows (¶0041) enable comparisons to be made in order to detect potential fraud. As to Migdal, Migdal teaches comparing various data feeds including video, transaction data, and unexpected weight data (e.g. ¶0012) to detect fraudulent activities at a self-checkout terminal (abstract and Fig. 5).  In combination under 35 USC § 103, the foregoing prior art were previously found to teach the disclosed features of claims 1 and 12. However they do not teach the limitation “and a user computing device, wherein the video playback is configured to be displayed by the user computing device, wherein the user computing device is the video playback device, wherein the video playback transitions to a real-time video feed at the end time of the video playback.” As such, the collective teachings of the above prior art do not reasonably disclose the features of claims 1 and 12.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features in the context of video playback for a checkout terminal and also precedes the effective filing date of the instant application (i.e., 09/16/2016). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1, 4-8, 12, 15-17, 19, and 20  are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486